PARKER, Judge.
Rule 4 of the Rules of Practice in the Court of Appeals of North Carolina, as the same has been in effect since it was prescribed and adopted by the Supreme Court on 20 January 1971, is as follows:
*648“4. The Court of Appeals will not entertain an appeal:
From the ruling on an interlocutory motion, unless provided for elsewhere. Any interested party may enter an exception to the ruling on the motion and present the question thus raised to this Court on the final appeal; provided, that when any interested party conceives that he will suffer substantial harm from the ruling on the motion, unless the ruling is reviewed by this Court prior to the trial of the cause on its merits, he may petition this Court for a writ of certiorari within thirty days from the date of the entry of the order ruling on the motion.”
Each of the orders here appealed from was a ruling by the judge of superior court on an interlocutory motion. No petition for writ of certiorari was filed. Under Rule 4, the appeal is
Dismissed.
Chief Judge Mallard and Judge Morris concur.